244 S.W.3d 197 (2008)
Larry D. ELLIS, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 89563.
Missouri Court of Appeals, Eastern District, Division Four.
January 15, 2008.
S. Kristina Starke, Saint Louis, MO, for movant/appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Evan J. Buchheim, Jefferson City, MO, for, respondent/respondent.
Before MARY K. HOFF, P.J, SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Prior report: 148 S.W.3d 856.

ORDER
PER CURIAM.
Larry D. Ellis appeals from the motion court's judgment denying his Missouri Rule of Criminal Procedure 29.15 postconviction relief motion without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's findings and conclusions are not clearly erroneous. White v. State, 57 S.W.3d 341, 343 (Mo. App. E.D.2001). An extended opinion would have no precedntial value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We *198 affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).